Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	The previous 112 rejection is withdrawn due to applicant’s arguments. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,3-5,9, 11-15,17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duval, Us-Patent 5,320,860.
Regarding claims 1,3-5,9,11-15, 17, Duval et al (Duval) teaches of providing a cheese sauce or dip, having at least 60%, typically 60-80% moisture; placing the cheese sauce and other food ingredients, including pastas, within a container; heating the container in hot water 250-280F (121-137C) for 10-60 minutes  (abstract, column 3 lines 43-46, and column 5 lines 23-65).  As Duval teaches of heating in a container within an overlapping temperature range as claimed, the container of Duval is considered a cooking container as instantly claimed.  As Duval teaches that the cheese is a sauce or dip with over half the composition as moisture, the teachings of the prior art are considered to encompass or at least make obvious the cheese as a liquid preparation as claimed.  Duval teaches that the liquid preparation comprises 3.0-20.0% oil, and about 0.02-1.0% emulsifier selected from the group including lecithin (column 4 lines 36-56), and thus a ratio of emulsifier to oil of (0.2% emulsifier/4% oil) 0.05 which is within the claimed range of greater than 1:1000 (0.001).  Duval teaches that the liquid preparation can include flavorings (column 5 lines 12-13), and exemplifies (examples 1-5) the sauce with salt (commonly known as sodium chloride), thus the use of salt in the cheese composition would have been obvious in view of the prior art.  To include an exemplified ingredient within the product of the prior art would have been obvious and well within the purview of one of ordinary skill in the art.
Duval teaches that the emulsifier can include “mono and diglycerides, lecithin and mixtures thereof(col 4, line 50-58). Therefore, Duval renders obvious using lecithin as the only emulsifier.  
Regarding the method of cooking and providing food with a stewed taste as recited in claim 1, the claimed limitation is recited in the preamble and thus is considered as much as it breaths life and meaning into the claimed.  In the instant case, the preamble would require cooking a food with a composition that has taste.  As Duval teachings of heating the food with an overlapping temperature, and with a cheese sauce, the teachings of the prior art are considered to encompass or at least make obvious the claimed method.
Regarding the liquid as with a pH of 4.0-7.0, as Duval teaches ingredients added to the sauce must be adjusted to a pH of at least 5.5 in order to be above the isoelectric point of the dairy proteins in the cheese base (claims 27 and 29), the formation of the cheese base at a pH of 5.5 or above would have been obvious to one of ordinary skill in the art in order for the product to be above the isoelectric point of the dairy proteins as taught by Duval.
Regarding the Brix as from 1-15 as recited in claim 1, as Brix was a measure close to soluble solids which was usually represented by the amount of sugars in a composition, and as Duval teaches the sauce has up to about 1% sugars (column 4 lines 2-4), the teachings of the prior art encompass a Brix of about 1, which encompasses the claimed range.

Regarding the static viscosity as 5-100mPa.s.g/cubic cm as recited in claim 1, Applicant has chosen to use parameters that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability. "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  In the instant case, as it is disclosed that the claimed viscosity results in desired pick up of the sauce onto the food product (paragraph 0016), and as Duval teaches of a cheese sauce wherein food is placed therein, one of ordinary skill in the art would recognize the cheese be coated onto the food, and thus the claimed property would be expected or at least obvious over the teachings of the prior art.  Therefore, as a prima facia case of obviousness has been properly established, the burden is shifted to the applicant to show that the prior art product is different.



Claims 1,3-5,9, 11-15,17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ley, US-PGPub, 20120308703 in view of Yamanaka, JP2015112075 (of record) and McKay, US-PGPub US-PGPub 2012/0114800.
Regarding claims 1,9, and 17, Ley teaches a flavoring mixture for imparting or modifying or enhancing the taste of foods (abstract) comprising oil (para 96), sodium chloride (para 173), emulsifiers (para 137), heating at 85 C (para 197, with other food ingredients), wherein the ph is 5 (para 197). Ley teaches lecithin as the only emulsifier(para 140, soy).
	Ley fails to teach placing the ingredients in a cooking container, the claimed ratio of emulsifier to liquid, oil %, emuslfier %, and static viscosity, and brix 1-15.
	Referring to a cooking container, cooking containers are known (for example, Yamanka teaches cooking containers for heating similar compositions, para 17-18) to be used to prepare food products such as the one taught by Ley and it would have been obvious to place the product in a cooking container for purposes of holding the product for preparation.
	Referring to the emulsifier amount, oil, ratio, Ley teaches in various examples relative amounts of oil, emulsifier, which overlap with the claimed ranges.  In light of the overlapping ranges, one of ordinary skill would have found applicant’s claimed amounts obvious and discoverable through routine experimentation.
	Referring to static viscosity, Ley discloses viscosity (para 142) however fails to specifically disclose a viscosity within the claimed range. McKay teaches a flavoring composition wherein the viscosity is adjustable (para 48) and viscosity of 280 cP and Brix 6.6 (table 1).  It would have been obvious to look to McKay for known values of low viscosity flavor enhancing food compositions since Ley does not specify any particular amounts.  Additionally, referring to the claimed viscosity of 5-100mPa*s*g/cm^3 @80C (viscosity decreases with temperature), Mckay teaches that viscosity(@25C) can be adjusted (para 48) and thus in light of the references, one of ordinary skill would have found applicant’s claimed viscosity obvious and discoverable through routine experimentation.  Additionally, referring to the Brix, It would have been obvious to look to McKay for well known brix amounts since Ley does not specify any and thus one of ordinary skill would have found appllciant’s claimed brix obvious and discoverable through routine experimentation.
Regarding claim 3, Ley teaches heating but does not teach convection heating.  Convection heating (such as with convection ovens) is a well known means of heating in the cooking art and it would have been obvious to substitute one known heating means for another since this would have been a simple substitution (of heating mechanism) which would have yielded predictable results.
Regarding claim 4-5, Ley teaches pasta (para 150).
Regarding claims 11-15, Ley discloses diluting with 1.84kg water (para 195).  In light of the references, one of ordinary skill would have found applicant’s claimed concentrations obvious and discoverable through routine experimentation.  Additionally, referring to the diluted 2-20 times, Ley teaches mixing with water and diluting the solution however the amount of times it is diluted compared to the amount of water used per dilution would have no material difference on the final product and one of ordinary skill would have found it obvious to try diluting multiple times instead of diluting once.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ley, US-PGPub, 20120308703 in view of Yamanaka, JP2015112075 (of record) in view of Campbell, US-Patent 5,837,308.
Regarding claim 2, the references discussed previously render the invention of claim 1 obvious but fail to further teach heating for a minute or less.  Campbell teaches UHT heating for 6 seconds to sterilize oil/water emulsions(example 10).  It would have been obvious to look to Campbell and UHT heat for 6 seconds for purposes of making the resulting composition safer for human consumption.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ley, US-PGPub, 20120308703 in view of Yamanaka, JP2015112075 (of record) and Aldred, US-PGPub 2012/0128858 and McKay, US-PGPub US-PGPub 2012/0114800.
Regarding claim 7-8, Ley teaches lecithin but does not teach lysed lecithin.  Aldred teaches hydrolysed lecithin is known to be used in oil in water emulsions and has the added benefit of antisplattering (para 6).  It would have been obvious to substitute one known lecitchin for another since this would have been a simple substitution which would have yielded predictable results and further for the added benefits lysed lecithin has over unlysed lecithin.  Additionally, the relative sodium amounts would have been obvious for reasons mentioned previously. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ley, US-PGPub, 20120308703 in view of Yamanaka, JP2015112075 (of record) as evidenced by Pablo, US-PGPub 2011/0159142 and McKay, US-PGPub US-PGPub 2012/0114800.
Regarding claim 10, Ley teaches glucose syrup which is a starch syrup (para 202).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ley, US-PGPub, 20120308703 in view of Yamanaka, JP2015112075 (of record) in view of Campbell, US-Patent 5,837,308, Aldred, US-PGPub 2012/0128858 and McKay, US-PGPub US-PGPub 2012/0114800.
Regarding claim 16, the limitations of this claim would have been obvious for reasons discussed above.

Response to Arguments
Applicant's arguments filed 1/20/2021 have been fully considered but they are not persuasive. 
	The applicant argues that Duval teaches emulsifying salts which would be considered as emulsifiers outside of the lecithin that is only permitted in the amended claims. However, Duval only identifies lecithin and/or mono and diglycerides as emulsifiers and refers to the other salts as “emulsifying salts”. Therefore, they have a different function than traditional emulsifiers such as lecithin. As such, if Duval intended the salts to be considers emulsifiers then the references would have labelled them as such. 
	The applicant argues that does not suggest a 1% sucrose content which would translate to a Brix value of 1. However, Brix is not limited to only sucrose and can include other sugars such as reducing sugars. 
	The applicant argues that Duval provides no motivation to measure the Brix content. However, nowhere in the instant claims does it state that the Brix value is measured. Therefore, even if the Brix is not measured in Duval, the liquid preparation would still have the claimed Brix value if it has 1% sugars. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE D LEBLANC/Primary Examiner, Art Unit 1791